                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

SUMMIT FIRE PROTECTION CO., a
Minnesota corporation;
                                                           8:19CV188
                     Plaintiff,

      vs.                                                    ORDER

TED REICH,

                     Defendant.


      Interested Party Total Fire and Security, Inc. has moved to intervene.
(Filing No. 52). Plaintiff objects to the evidence supporting that motion, but it does
not oppose Total Fire’s request to intervene.


      As requested by Summit, the court has not reviewed the evidence
supporting Total Fire’s motion to intervene. However, based on my knowledge of
the issues as described during prior hearings, I find that Total Fire has an interest
in the outcome of this case and its motion to intervene should be granted.


      Accordingly,


      IT IS ORDERED that the motion to intervene filed by Total Fire and
Security, Inc., (Filing No. 52), is granted.


      October 18, 2019.
                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
